Citation Nr: 1803537	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  11-20 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI).

3. Entitlement to a rating in excess of 10 percent for intra-abdominal adhesions and retained shrapnel fragments in the abdominal musculature due to injury to muscle groups XVII and XIX.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2007 to July 2007 and from October 2008 to November 2009. The Veteran is a recipient of the Combat Action Badge and the Purple Heart medal. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In September 2017, the Veteran testified before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the case file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected PTSD, TBI, and injury to muscle groups XVII and XIX warrant a higher rating. The Veteran last underwent a VA examination for these disabilities in October 2015. During the Veteran's September 2017 Board hearing, he testified that his disabilities that are at issue in this appeal have all worsened since that last VA examination and that he would be willing to undergo additional VA examinations. As it has been more than two years since the Veteran has been provided with VA examination concerning the claims noted above and there is an assertion of worsening symptomatology for these disabilities, for which he is seeking increased ratings, a remand is warranted to ensure that the record contains evidence of the current severity of the Veteran's service-connected PTSD, TBI, and injury to muscle groups XVII and XIX. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to assess the current severity of his PTSD. The examiner must review the claims file and must note that review in the examination report. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. The examiner must consider the Veteran's statements and those statement submitted by his family and friends regarding the severity of his symptomatology. The examiner should make specific findings as to the presence, extent, and frequency of all symptoms of his PTSD. The examiner should provide an assessment of the severity of PTSD, specifically commenting upon the impact of the disability on his social and occupational functioning.

2. Schedule the Veteran for a VA TBI protocol examination to determine the current level of severity of all impairment resulting from TBI residuals, to include headaches, dizziness, loss of balance, and sensitivity to noise and light. The claims file should be made available to and reviewed by the examiner. Any indicated studies should be performed. The examiner should provide all information required for rating purposes. If the examiner finds that the Veteran's test results are not reliable, the examiner should provide a detailed explanation as to how that conclusion was reached. The examiner must address the Veteran's contentions regarding fatigue, blurred vision, memory loss, and difficulty with speech.

3. Schedule the Veteran for a VA examination to determine the current level of impairment due to the service-connected intra-abdominal adhesions and retained shrapnel fragments in the abdominal musculature due to injury to muscle groups XVII and XIX. The examiner must take into consideration the Veteran's report of nausea, abdominal distention, cramps, and difficulty controlling his bowels due to his shrapnel wounds to the abdomen.

4. Then, readjudicate the claims remaining on appeal. If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


